Citation Nr: 9919698	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-16 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, benign left popliteal growth, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to a temporary total disability rating for a 
period of convalescence following left knee arthroscopy 
performed in June 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a claim of 
entitlement to an evaluation in excess of 10 percent for left 
knee disability, and which denied entitlement to a temporary 
total disability evaluation under 38 C.F.R. § 4.30 for left 
knee disability.

The veteran's representative, in a June 1999 informal hearing 
presentation, appears to suggest, in a procedural history of 
the veteran's claims in the late 1980's and early 1990's, 
that the veteran may have filed a claim which remains 
unadjudicated.  The Board notes in particular that the 
summary suggests that the veteran filed a claim in 1985 which 
was not addressed in a September 1986 rating decision.  The 
Board also notes, however, that a 1985 claim for an increased 
evaluation for a psychiatric disorder was addressed in an 
August 1985 rating decision.  In April 1986, the veteran 
sought increased compensation for his left knee disability.  
The veteran was thereafter notified, in October 1986, of an 
award of a temporary total evaluation for May 1986 and June 
1986.  In 1990, the veteran sought an increased evaluation 
for each of his service-connected disabilities.  In November 
1990, the veteran was informed of denial of an increased 
evaluation for each service-connected disability.  The Board 
notes that review of the outcome of adjudication of each of 
the veteran's claims was complicated by the fact that the 
documents are not in date order in the claims file.  However, 
on careful review, the Board is unable to find any reasonably 
raised claim which remains unadjudicated.  

The claim of entitlement to an evaluation in excess of 10 
percent for left knee disability is addressed in the remand 
portion of this decision.
FINDINGS OF FACT

1.  The veteran is service-connected for a left knee 
disability.

2.  Following left knee arthroscopy performed on June 27, 
1994, the veteran was medically cleared to return to work on 
July 18, 1994, less than 30 days following the surgery; 
severe residuals of the recent arthroscopic surgery were not 
present at that time.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation for 
a period of convalescence following left knee arthroscopy in 
June 1994 have not been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a temporary total 
disability evaluation for a period of convalescence following 
left knee arthroscopy in June 1994.  

Initially, the Board notes that the veteran was granted 
service connection for the postoperative residuals of an 
excision, benign growth, left popliteal area, effective in 
August 1974.  A VA operative report reflects that the veteran 
underwent left knee arthroscopy on June 27, 1994.  No 
immediate postoperative complications were noted, and the 
summary of VA hospitalization reflects that the veteran was 
discharged on June 28, 1994.  By a medical statement dated in 
July 1994, the veteran was medically cleared to return to 
work on July 18, 1994.  

A temporary total (100 percent) evaluation may be assigned if 
at least one month of convalescence is necessitated by 
surgery for a service-connected disability, or if surgery 
resulted in severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or if other criteria not relevant to this claim 
are met.  38 C.F.R. § 4.30.

Although the veteran did undergo left knee surgery, and has 
been awarded service connection for the postoperative 
residuals of removal of a benign growth from the left leg, 
the medical evidence establishes that the veteran was able to 
return to work less than 30 days following the surgery 
(arthroscopy) in question.  Entitlement to a temporary total 
evaluation is authorized only where the period of 
convalescence is more than 30 days.  Here, the medical 
evidence reflects that the veteran was medically cleared to 
return to work on July 18, 1994, less than 30 days after the 
procedure was performed on June 27, 1994.  

The veteran contends, in essence, that, although he returned 
to work soon after the surgery, he was not completely 
recovered at that time, and was in fact still convalescing.  
This assertion is certainly credible.  However, the 
regulation limits assignment of temporary total disability 
evaluations to those circumstances where there are severe 
residuals, such as immobilization of a joint or inability to 
bear weight; the regulation does not authorize a temporary 
total disability evaluation for convalescence where surgical 
residuals are less severe.  

In this case, assignment of a temporary total evaluation is 
not authorized, where the veteran was determined to be able 
to return to work less than 30 days after the procedure for 
the service-connected disability.  The Board is persuaded 
that it would be unreasonable to find that the veteran had 
severe residuals of the left knee surgery for 30 days or 
more, given the fact that the veteran was medically cleared 
to return to work less than three weeks after the procedure, 
and there is no medical evidence of severe postoperative 
residuals, such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic immobilization of 
one major joint or more, application of a body cast, or the 
necessity for house confinement, at the time he was cleared 
to return to work on July 18, 1994.  38 C.F.R. § 4.30. 

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable decision.  


ORDER

A temporary total convalescent evaluation following a left 
knee arthroscopy performed in June 1994 is denied.


REMAND

Service medical records reveal that the veteran sought 
medical treatment for a bulge behind the knee and complaints 
of pain with running or walking.  In September 1969, a 4-
centimeter cystic mass over the left popliteal fossa was 
noted, and the assessment was recorded as possible Baker's 
cyst.  However, the mass could not be palpated under 
anesthesia, and a left knee procedure planned in early 
October 1969 was canceled.  Later that month, exploration of 
the popliteal fossa disclosed that a palpable mass behind the 
knee was the lateral head of the gastrocnemius.  No left knee 
pathology was found.  The cause of the left knee pain was 
undetermined.  In November 1970, the veteran complained of 
recurrence of left knee pain.  No cystic mass was 
demonstrable.  On periodic examination conducted in August 
1971, there was a left knee postoperative scar, but no other 
left knee abnormality or diagnosis was noted.  No left knee 
complaint or treatment was thereafter noted during the 
veteran's service or on service separation examination in 
1974.

VA radiologic examination conducted in May 1975 disclosed an 
increase in soft tissue density in the popliteal space which 
"could" represent the presence of a Baker's cyst.  The 
veteran reported that a Baker's cyst had been removed from 
his left knee in 1969 or 1970.  He complained of swelling and 
tiredness in the left knee.  There was a healed operative 
site and an area of swelling 1 inch in diameter and 1/16 inch 
high, diagnosed as probable recurrent Baker's cyst.  Service 
connection for left popliteal area with benign growth, status 
post-operative, was granted, effective in August 1974, and a 
noncompensable evaluation was assigned.  

The veteran continued to complain of left knee pain and 
swelling.  The summary of a September 1975 VA hospitalization 
reflects that, on exploration of the left popliteal fossa, no 
recurrent cyst was found.  The posterior capsule bulged 
slightly and the gastrocnemius was hypertrophic.  Private 
notes dated in January 1986 disclose a diagnosis of neuroma 
of the left tibial nerve.  An April 1988 VA outpatient 
treatment note suggested that the veteran's left knee pain 
could be due to postoperative scarring.  In June 1994, the 
veteran complained of left knee medial joint line tenderness, 
effusion, and clicking, with recurrent Baker's cysts.  A 
meniscal tear was suspected, but no tear was found on 
arthroscopy in June 1994.  

The veteran contends that his service-connected left knee 
disability has increased in severity.  However, etiology of 
the veteran's current left knee complaints, and the 
relationship, if any, between the current complaints and the 
veteran's service-connected disorder(s) is unclear.  Further 
factual development, including medical examination and 
opinion, and a clearer description of the service-connected 
disability, is required.  Additional development is required 
to clarify whether the veteran has any non-service-connected 
left knee injuries or disorders.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
examination and treatment for his left 
knee disability since service.  The RO 
should undertake appropriate development 
to secure any records identified, as well 
as to secure any relevant VA records from 
August 1998 to the present.  

2.  Thereafter, the RO should afford the 
veteran a VA orthopedic examination to 
determine the current severity of any 
residuals of surgical removal of a benign 
growth in the left popliteal area of the 
left knee that may be present.  It is 
imperative that the examiner review the 
claims file, including the service 
medical records, in conjunction with this 
examination and, to the extent that is 
possible, distinguish between any 
residual disability of the left knee that 
can be attributed to the inservice 
surgery, including scars, from any non-
service-connected left knee disability 
that may be present.  All indicated tests 
and studies should be conducted, 
including tests for subluxation and 
stability, locking, whether any effusion 
is present, and range of motion of the 
left knee.  The extent of any 
symptomatology caused by scarring or 
other operative residuals should be 
described in full.  

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented. 

4.  The RO should clearly identify the 
disability for which service connection 
has been granted, and provide the veteran 
any required notice if the service-
connected is recharacterized.  

5.  The veteran is hereby informed that 
failure to report for the requested 
examination could result in an adverse 
decision.  He is also reminded that he 
has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).

6.  Thereafter, the RO should review the 
claim for an increased evaluation for 
service-connected left knee disability.  
The RO should consider all appropriate 
law and regulations, including DeLuca v. 
Brown, 8 Vet. App. 202 (1995), if 
applicable.  If the claim remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.  

No action is required of the veteran until he receives 
further notice.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

